UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1909


IN RE:   LADONNA JONES,

                 Debtor,

----------------------------

LADONNA JONES,

                 Debtor – Appellant,

           and

ZVI GUTTMAN,

                 Trustee,

           v.

REBECCA DALEY, ESQ.; MARC KIVITZ, ESQ.;        JOHN    H.   DENICK,
ESQ.; DAVID ELLIN, ESQ.; KIM PARKER, ESQ.,

                 Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:12-cv-03559-WMN)


Submitted:   March 25, 2014                 Decided:    March 27, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ladonna Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

            LaDonna    Jones   appeals   the   district     court’s   order

affirming   the   bankruptcy   court’s   rulings     on   her   motions   for

contempt.     We have reviewed the record and find no reversible

error.   Accordingly, we grant leave to proceed informa pauperis

and affirm for the reasons stated by the district court.              Jones

v. Kivitz, No. 1:12-cv-03559-WMN (D. Md. June 25, 2013).                   We

deny Jones’ motion for oral argument because the facts and legal

contentions   are     adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     3